14 N.J. 340 (1954)
102 A.2d 385
GRACE M. LEHMAN, ET AL., PLAINTIFFS-RESPONDENTS,
v.
GEORGIA ANDERSON, ET AL., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued January 18, 1954.
Decided January 25, 1954.
Mr. Raymond L. Cunneen argued the cause for the appellant.
Mr. Sidney M. Schreiber for the respondent (Messrs. Schreiber, Lancaster & Demos, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Schettino in the Superior Court, Appellate Division.
For affirmance  Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  6.